DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1, 16, 25, 36, 49, 52, 57, 65, 68, 78, 81, 84, 99, and 118, in the reply filed on 9/27/2021 is acknowledged.
Claims 120-121, 123-124, and 132-133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.

Specification
The substitute specification filed 6/3/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has subparts (a) through (l).  However, it appears that parts (a)-(f) refer to the first antibody and parts (g) through (l) refer to the second antibody.  It appears that parts (g) through (l) should be referenced as parts (a) through (f) for outlining consistency and to clearly delineate those parts referring to the first and second antibodies.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54, 59-65, and 71-92 of U.S. Patent No. 10,144,779 in view of U.S. Patent No. 10,323,091 or over claims 1-51, 59-63, and 88 of U.S. Patent No. 10,323,091 in view of U.S. Patent No. 10,144,779. 
	Issued ‘779 claims 1-54 are directed to pharmaceutical compositions and antibodies against CTLA-4 meeting the limitations of the first antibody in instant claims 1, 16, and 25.  Issued ‘779 claim 60 is directed to a method of treating cancer in a subject by administering the pharmaceutical composition of claim 54.  Issued ‘779 claim 63 depends upon claim 60 and recites administering an additional therapeutic agent.  Issued ‘779 claim 65 indicates that this therapeutic agent can be an antagonist anti-PD-1 antibody.  The issued ‘779 claims do not specify a particular antagonist anti-PD-1 antibody.
	Issued ‘091 claims 1-51 are directed to pharmaceutical compositions and antibodies against PD-1 meeting the limitations of the second antibody in instant claims 1, 52, 57, and 65.  Issued ‘091 claim 59 is directed to a method of treating cancer in a subject by administering the pharmaceutical composition of claim 54.  Issued ‘091 claim 61 depends on claim 59 and recites administering an additional therapeutic agent.  Issued ‘091 claim 63 indicates that this therapeutic agent can be an antagonist anti-CTLA-4 antibody.  The issued ‘091 claims do not specify a particular antagonist anti-CTLA-4 antibody.

With respect to instant claim 36, part (a), see ‘779 claim 39.
With respect to instant claim 49, part (c), the antibodies of the ‘779 claims are antagonistic to human CTLA-4.  See ‘779 claim 1.
With respect to instant claim 65, see instant SEQ ID NOS: 93 and 120 compared to ‘091 SEQ ID NOS: 19 and 20, respectively.
With respect to instant claim 68, part (a), see ‘091 claim 37.
With respect to instant claim 78, part (c), the antibodies of the ‘091 claims are antagonistic to human PD-1.  See ‘091 claim 1.

	With respect to instant claim 99, the types of cancer in (a)-(m) is optional.  However, ‘779 claim 92 recites treating non-small cell lung cancer (NSCLC).  See instant claim 99, part (g).
	With respect to instant claim 118, the issued claims implicitly would include administering both antibodies as a first cancer therapy after diagnosis of cancer.

	Applicant is advised that this double patenting rejection addresses the method of claim 1 where the CDRs recited in claim 1 for both the CTLA-4 and PD-1 antibodies are required.  Claim 1 also recites alternative embodiments where the CDRs recited in claim 1 for only one of CTLA-4 or PD-1 (but not both) are required.  See “and/or” recitation.  These embodiments are not patentably distinct over either of the U.S. Patent No. 10,323,091 and U.S. Patent No. 10,144,779 claims individually for the reasons set forth above.

Claims 1 and 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54, 59-65, and 71-92 of U.S. Patent No. 10,144,779 in view of Wolchok et al. (2013, of record) or over claims 1-51, 59-63, and 88 of U.S. Patent No. 10,323,091 in view of Wolchok et al. (2013, of record). 
	The claims of the ‘779 and ‘091 patents are as discussed above.  The patent claims do not recite that the first isolated antibody is selected from the group consisting of ipilimumab and
tremelimumab or the second isolated antibody is selected from the group consisting of pembrolizumab, nivolumab, and pidilizumab as in claim 81.

	It would have been obvious to practice the method of the ‘779 claim 65 with nivolumab as the anti-PD-1 antibody.  It would have been obvious to practice the method of the ‘091 claim 63 with ipilimumab as the anti-CTLA-4 antibody.  One would have been motivated to do so as these antibodies would have been well known examples of anti-PD-1 antibodies and anti-CTLA-4 antibodies and the respective ‘091 and ‘779 claims indicate that any suitable antibody could be used in the combination.

Claims 1, 16, 25, 49, 84, and 99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 115-122 and 125 of copending Application No. 16/858,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘195 claims are directed to a method of treating cancer comprising administering an anti-CTLA4 antibody with VH and VL of SEQ ID NOS: 7 and 8, respectively, or with heavy and light chains of SEQ ID NOS: 93 and 13, respectively.  Co-pending claim 122 recites additionally administering an antagonist ani-PD-1 antibody.  Instant SEQ ID NOS: 1, 14, 51 and 59,  are identical to SEQID NOS: 7, 8, 93 and 13, respectively, of the ‘195 application.  These sequences meet the limitations of the sequences recited in the instant claims.  See in particular, instant claim 25, part (f). With respect to instant claim 49, part (c), the antibodies of the ‘195 claims are antagonistic to human CTLA-4.  With respect to instant claim 84, co-pending claim 125 recites 0.3 mg/kg or 1 mg/kg.  With respect to claim instant 99, co-pending claim 118 recites cancers such as non-small cell lung cancer (NSCLC).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	It is noted that the ‘195 claims have been allowed but have not yet issued.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 25, 36, 49, 81, 84, 99, and 118 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,144,779.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 
U.S. Patent No. 10,144,779 is by other and was filed 27 May 2016.  The provisional applications relied upon for priority are not in sequence compliance.
None of the provisional applications relied upon for priority in the instant application (62/586,605; 62/582,814; 62/ 570,451; and 62/431,279) are in sequence compliance.  Benefit to the priority date for these documents cannot be established.  The effective filing date for the instant application is 12/7/2017 (the filing date of PCT/US2017/065014).  Should applicant wish to establish an earlier filing date they should specifically identity the sequences in each priority document that correspond to the sequences in the instant application.
	Issued ‘779 claims 1-54 are directed to pharmaceutical compositions and antibodies against CTLA-4 meeting the limitations of the first antibody in instant claims 1, 16, and 25.  Issued ‘779 claim 60 is directed to a method of treating cancer in a subject by administering the pharmaceutical composition of claim 54.  Issued ‘779 claim 63 depends upon claim 60 and recites administering an additional therapeutic agent.  Issued ‘779 claim 65 indicates that this therapeutic agent can be an antagonist anti-PD-1 antibody.  Instant claim 1 recites CDRs for a first antibody “and/or” a second antibody.  As such, antibodies having the CTLA-4 CDRs can be combined with any PD-1 antibody, not just those with the CDRs of instant claim 1. 

With respect to instant claim 36, part (a), see ‘779 claim 39.
With respect to instant claim 49, part (c), the antibodies of the ‘779 claims are antagonistic to human CTLA-4.  See ‘779 claim 1.
With respect to claim 81, column 55, lines 15-25, disclose that the PD-1 antibody can be nivolumab, pembrolizumab, or pidilizumab.
With respect to instant claim 84, the dosages for the first antibody (part (a)) are recited in ‘779 claim 62.
	With respect to instant claim 99, the types of cancer in (a)-(m) is optional.  However, ‘779 claim 92 recites treating non-small cell lung cancer (NSCLC).  See instant claim 99, part (g).
	With respect to instant claim 118, the issued claims implicitly would include administering both antibodies as a first cancer therapy after diagnosis of cancer.
	The ‘779 patent anticipates the instant claims.


s 1, 52, 57, 65, 68, 78, 81, 99, and 118 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,323,091.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
U.S. Patent No. 10,323,091 is by other and was filed 1 September 2016.  The provisional applications relied upon for priority are not in sequence compliance.
None of the provisional applications relied upon for priority in the instant application (62/586,605; 62/582,814; 62/ 570,451; and 62/431,279) are in sequence compliance.  Benefit to the priority date for these documents cannot be established.  The effective filing date for the instant application is 12/7/2017 (the filing date of PCT/US2017/065014).  Should applicant wish to establish an earlier filing date they should specifically identity the sequences in each priority document that correspond to the sequences in the instant application.
Issued ‘091 claims 1-51 are directed to pharmaceutical compositions and antibodies against PD-1 meeting the limitations of the second antibody in instant claims 1, 52, 57, and 65.  
	The ‘091 patent makes clear that anti-CTLA-4 and anti-PD-1 antibodies can be used in combination to treat cancer.  The ‘091 patent claims provide the particular anti-PD-1 antibodies meeting the limitations of the second antibody in the instant claims.  The sequences recited in the issued claims meet the limitations of those in the instant claims even if the sequence identifiers have different numbers.  See ‘091 Table 1 SEQ ID NOS: 1-6 compared to instant Table 6 SEQ ID NOS: 75, 76, 80, 83, 84, and 85, respectively, for instant claim 52, (part (e)).  See for example, ‘091 SEQ ID NO: 49 (claim 7) compared to instant SEQ ID NO: 88 (claim 57, part (a)).
With respect to instant claim 65, see instant SEQ ID NOS: 93 and 120 compared to ‘091 SEQ ID NOS: 19 and 20, respectively.
With respect to instant claim 68, part (a), see ‘091 claim 37.
With respect to instant claim 78, part (c), the antibodies of the ‘091 claims are antagonistic to human PD-1.  See ‘091 claim 1.
With respect to instant claim 81, see column 52, lines 56-60, which discloses that the anti-CTLA-4 antibody can be ipilimumab or tremelimumab.

	With respect to instant claim 118, the issued claims implicitly would include administering both antibodies as a first cancer therapy after diagnosis of cancer.
	The ‘091 patent anticipates the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, 25, 36, 49, 52, 57, 65, 68, 78, 81, 84, 99, and 118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a method of enhancing or inducing an immune response, treating
cancer, and/or treating an infectious disease in a subject, the method comprising administering

specifically binds to human PD-1.
	None of the claims recite a definitive structure for both the first and second antibodies.  For example, while claim 65 give three specific choices for the second antibody, the structure of the first antibody as recited in claim 1 is undefined.  Note that claim 1 recites “and/or” for the first and second antibodies.   Claim 65 can be interpreted as further defining only the second antibody where the first is not required to have the CDRs recited in claim 1.  
Claim 81 provides particular choices for the first and second antibodies meaning that if an antibody from claim 81, part (a), is selected, then the CDRs recited in claim 1 for the CTLA-4 antibody are required and if an antibody from claim 81, part (b), is selected, then the CDRs recited in claim 1 for the PD-1 antibody are required.  The CDRs recited in claim 1 do not correspond to the CDRs for any of the antibodies recited in claim 81. 
   	Claim 1 recites CDRs where both the first and second antibodies containing multiple wild-card positions.  Not all of the combinations of sequences recited have been disclosed as binding to CTLA-4 or PD-1.  The genus of CTLA-4 antibodies embraced by claim 1 is not adequately described.  The genus of PD-1 antibodies embraced by claim 1 is not adequately described.  The specification does not disclose the combinations of antibodies recited in claim 1 that would have the functions required by the claims.
	At least for example, none of the specifically disclosed CDRH1 in Table 1 for CTLA-4 antibodies have (a) X1 as S and X2 as S or (b) X1 as A and X2 as N (see claim 1 referencing SEQ ID NO: 39).  SEQ ID NO: 115 for CDRH3, SEQ ID NO: 43 for CDRL1, SEQ ID NO: 44 for CDRL2, SEQ ID NO: 45 for CDRL3, SEQ ID NO: 86 for CDRH2, and SEQ ID NO: 87 for 
	The claims as written are unduly alternative with respect to the conditions treated (enhancing or inducing any immune response, treating any cancer, and/or treating any infectious disease, see at least claims 1 and 99), the structure of the antibodies administered, the characteristics required by the antibodies (see at least claims 49 and 78), and the manner of administration (see at least claims 84 and 118).  This results in claims that embrace administering structurally variant antibodies that must have highly variant functional properties.  The specification does not describe a representative number of antibodies having both the required structure and function sufficient to adequately support the claims.  
Claims 1, 16, 25, 36, 49, 52, 57, 65, 68, 78, 81, 84, 99, and 118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing T cell activation and with particular combinations of anti-CTLA-4 and anti-PD-1 antibodies, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 is directed to methods of enhancing or inducing any immune response, treating any cancer and/or treating any infectious disease by administering effective amounts of CTLA-4 and PD-1 antibodies.  Claim 1 does not recite or require any specific therapeutic effect.  The specification defines the term “treat,” “treating,” and “treatment” as referring to therapeutic or preventative measures. The methods of “treatment” as disclosed by the specification employ 
Example 1 shows the CTLA-4 and PD-1 antibody combination in Table 14 increases T cell activation.  However, the examples do not demonstrate nor provide any reason to believe that administration of the CTLA-4 and PD-1 antibodies will prevent and cure all cancers and infectious diseases or ameliorate all symptoms.  There is no evidence or reason to believe that all therapeutic effects encompassed by the claims would occur upon administration of all combinations of CTLA-4 and PD-1 antibodies embraced by the claims.  Note that the antibodies do not kill or inhibit proliferation of cancer cells directly; however, this is implied by the current claim language.
The scope of the claims is not enabled.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 25, 49, 52, and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is confusing in reciting “and/or” with respect to parts (a) through (g).  The claimed first antibody cannot have all of the limitations recited in parts (a) through (g) simultaneously.  In addition, claim 16 is confusing as it does not make clear that the antibody possesses the CDRH2 of SEQ ID NO: 22 as recited in claim 1.
Claim 25 is confusing in reciting “and/or” with respect to parts (a) through (f).  The claimed first antibody cannot have all of the limitations recited in parts (a) through (f) simultaneously.
Claim 49 is confusing in reciting “and/or” with respect to parts (a) and (b).  It does not appear that the epitope bound by SEQ ID NOS: 1 and 14 in (a) meets the limitations of (b) for the “and” embodiment.  If this were so, parts (a) and (b) would be redundant.
Claim 52 is confusing in reciting “and/or” with respect to parts (a) through (e).  The claimed first antibody cannot have all of the limitations recited in parts (a) through (e) simultaneously.

Claim 78 is confusing in reciting “and/or” with respect to parts (a) and (b).  It does not appear that the epitope bound by SEQ ID NOS:  66 and 74 in (a) meets the limitations of (b) for the “and” embodiment.  If this were so, parts (a) and (b) would be redundant.

The prior art of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent No. 10,479,833  discloses and claims CTLA-4 antibodies.  The patent has inventors in common with the instant application but is by other.  It is valid prior art.
	U.S. Patent No. 10,450,373 discloses and claims PD-1 antibodies recited in the instant claims.  The patent has inventors in common with the instant application but is by other.  It is valid prior art.
	U.S. Patent No. 10,912,831 discloses and claims CTLA-4 antibodies.  The inventorship differs with Dennis John Underwood on the ‘831 patent and Roberta Zappasodi and Rikke Baek Holmgaard on the instant application.  It is by other.  The provisional application 62/431,272 is not in sequence compliance.  This application may qualify as prior art if basis is present in this document.  
U.S. Patent No. 10,787,518 and WO 2017/218707 both disclose SEQ ID NO: 36755 having the CDRs of instant SEQ ID NOS: 39/22/115 in instant claim 1.  U.S. Patent No. 10,793,632 also discloses SEQ ID NO: 36755.  The provisional applications relied upon for priority are not in sequence compliance and do not appear to disclose this sequence based on a cursory review.  These documents do not appear to be valid prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa